UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2060


REYES GONZALEZ MARTINEZ, a/k/a Reyes Gonzalez-Martinez; LUISA
VILLAGOMEZ-CANSINO, a/k/a Luisa via Gomez Cancino; A.G-V., a/k/a
A.G.vG., a minor,

                            Petitioners,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                            Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 30, 2018                                         Decided: May 8, 2018


Before WILKINSON and NIEMEYER, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Buxton Reed Bailey, BUXTON R. BAILEY, P.C., Raleigh, North Carolina, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Keith I. McManus,
Assistant Director, John B. Holt, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reyes Gonzalez Martinez and his wife and child, all natives and citizens of

Mexico, petition for review of an order of the Board of Immigration Appeals (Board)

dismissing their appeal of the Immigration Judge’s denial of Gonzalez Martinez’s

requests for asylum and withholding of removal. We have thoroughly reviewed the

record, including the transcript of Gonzalez Martinez’s merits hearing and all supporting

evidence. We conclude that the record evidence does not compel a ruling contrary to any

of the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial

evidence supports the Board’s decision, INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Gonzalez Martinez (B.I.A. Aug. 18, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                            2